Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment 
Applicant’s arguments, see amendment, filed on March 24, 2022, with respect to the rejection of claims 1-4, 7-10, and 13-16 under 35 U.S.C. 102(a)(1) and the rejection of claims 5, 6, 11-12, and 17-18 under 35 U.S.C. 103 have been fully considered and are persuasive.  The rejection of the respective claims has been withdrawn in view of the amendment and argument presented by the Applicant(s). However, the rejection of claims 1-18 under 35 U.S.C. 101 has been maintained for the reasons noted below, and further explained in “response to argument” section. The Examiner acknowledges the cancellation of claims 5, 11 and 17. Claims 1-4, 6-10, 12-16 and 18 are now pending in the application. No claims are allowed. 
Explanation of Rejection
Claim rejection – 35 U.S.C. 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-4, 6-10, 12-16 and 18 are rejected under 35 U.S.C. 101 as the claimed invention is directed to an abstract idea without significantly more. The claim recites the idea of “determining shear failure of rock formation” which is considered a series of steps and therefore, is a process. However, claim for instance recites one of the judicial exceptions enumerated in the 2019 PEG, namely under its broadest reasonable interpretation covers performance in the mind because “determining shear failure of rock formation” includes the user manually applying “a plurality of parameters to a predetermined failure criterion”, as the “criteria being” some form of algorithm or a mathematical expression would have been carried out by human thought process using a pencil and paper or an electronic calculator per se. In general, pencil and paper or an electronic calculator would be considered an extension of human thought process. Further, claims 7 and 13: these claims are directed to a system and a non-transitory computer-readable medium respectively. However, again these claims parallel claim 1 of the method claim and other than having a typical generic computer component, such as processor and memory, under its broadest reasonable interpretation, covers performance of the limitation in the mind, but the recitation of these generic computer components. Therefore, nothing in these claims precludes the “determination of shear failure” step from practically being performed in the human mind. Therefore, the application of “the plurality of parameters to a predetermined failure criterion and [determining] shear failure of the rock formation based on the failure criterial” would be considered a mental process. Therefore, the additional elements, such as “a processing unit” and “a memory” as in claim 7, or “a non-transitory computer readable medium” and “a processor” as in claim 13 do not integrate the abstract idea, i.e., human thought process” into a practical application because these elements do not impose any meaningful limits on practicing the abstract idea. Therefore, the claims 1, 7, and 13 are directed to the abstract idea noted above. 
The dependent claims when analyzed as a whole are held to be ineligible subject matter and are rejected under 35 U.S.C. 101 because the additional recited limitations fail to establish that the claims are not directed to an abstract idea for the reason as noted in the respective base claims. 
Response to Argument
Applicant's arguments filed on March 24, 2022 with respect to the rejection of claims 1-18 under 35 U.S.C. 101 as the claimed invention is directed to an abstract idea without significantly more have been fully considered but they are not persuasive for the reasons noted above, and further explained below. 
The instant claims 1, 17 and 13 as amended include the mathematical derivation that were part of clams 5, 11 and 17 where the respective claims have been cancelled by the amendment, include a mathematical expression that would be considered abstract. Further, an ordinary skill in the art would have simply use those expression or equation to evaluate values without the aid or help of a sophisticated computer hardware or software per se.  
Therefore, under its broadest reasonable interpretation the steps of these claims cover performance in the mind because “determining shear failure of rock formation” includes the user manually applying “a plurality of parameters to a predetermined failure criterion”, as the “criteria being” a mathematical expression that would have been carried out by human, as a thought process using a pencil and paper or an electronic calculator per se. In general, pencil and paper or an electronic calculator would be considered an extension of human thought process. Further, claims 7 and 13: these claims are directed to a system and a non-transitory computer-readable medium respectively. However, again these claims parallel claim 1 of the method claim and other than having a typical generic computer component, such as processor and memory, under its broadest reasonable interpretation, covers performance of the limitation in the mind, but the recitation of these generic computer components. Therefore, the claims 1, 7, and 13 are directed to the abstract idea noted above.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.   
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIAS DESTA whose telephone number is (571)272-2214. The examiner can normally be reached M-F: 8:30 to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew M Schechter can be reached on 571-272-2302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ELIAS DESTA/
Primary Examiner, Art Unit 2857